






SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement” or “Release”) is
entered into by and between Superior Industries International, Inc. (“Employer”)
and Michael J. O'Rourke (“Employee”).


I. RECITALS


1.1    Employee is employed by Employer in the position of Executive Vice
President.


1.2    Employee has notified Employer that he will resign his employment with
Employer effective January 9, 2015.


1.3    Employer and Employee are entering into this Agreement to assist
Employee’s transition to other employment, and to provide for the release of any
claims related to Employee’s employment with Employer.


ACCORDINGLY,    in    consideration    of    the    terms,    conditions    and
agreements set forth below, Employer and Employee agree as follows:


II. AGREEMENTS


2.1    Termination of Employment. Employee will resign his employment with
Employer effective January 9, 2015 (“Termination Date”). On the Termination
Date, Employee shall receive payment for all salary earned through the
Termination Date, as well as for all accrued, unused vacation time through the
Termination Date. Employee may also be entitled to a 2014 short-term incentive
plan payment in accordance with the plan documents attached hereto as Exhibit A.
The short-term incentive plan is dependent upon Employer attaining EBITDA goals
and is subject to Board approval. Employee will receive his short-term incentive
plan payment for 2014, if any, along with a calculation worksheet on or around
March 14, 2015. Employee will be treated similarly to all eligible employees in
all aspects of any 2014 STI payout.


2.2    Severance Benefits. Subject to Employee’s execution of this Agreement,
and provided that Employee does not revoke the Agreement pursuant to Section
2.15 Employer will, upon expiration of the revocation period, pay Employee the
following payment and benefits. Employee acknowledges that the payment and
benefits referenced in this Agreement constitute special consideration to
Employee in exchange for the promises made herein and that Employer would not
otherwise be obligated to provide any such payments.


(a)    Severance Payment. Subject to Employee’s execution of this Agreement, and
provided that Employee does not revoke the Agreement pursuant to Section 2.15,
Employer will, upon expiration of the revocation period, pay Employee a
severance payment in the amount of $349,981.33, less applicable withholdings.
This payment will be mailed to Employee’s home or other address designated by
Employee. Employee acknowledges that the payments referenced herein constitute
special consideration to Employee in exchange for the promises made herein and
that Employer would not otherwise be obligated to provide any such payments.


(b)    Payment for Extended Medical Coverage. Employee’s group medical, dental
and vision coverage under Employer’s group insurance plans shall continue
through the end of the Termination Date. Employee and his eligible dependents
shall be entitled to continue to participate in Employer's medical, dental, and
vision insurance plans at the full applicable Consolidated Omnibus Budget
Reconciliation Act of 1986 ("COBRA") rate for the applicable COBRA period after
regular benefit coverage ends. Subject to Employee’s execution of this
Agreement, and provided that Employee does not revoke the Agreement pursuant to
Section 2.15 Employer will, upon expiration of the revocation period, pay
Employee a lump sum payment in the amount of $9,876.00, which is the equivalent
of twelve (12) months of COBRA continuation coverage for Employee and Employee's
dependents currently on the medical, dental, and vision insurance plans. This
payment will be mailed to Employee’s home or other address designated by
Employee. Employee acknowledges that the payment referenced herein constitutes
special consideration to Employee in exchange for the promises made herein and
that Employer would not otherwise be obligated to provide any such payment.
Employee is responsible for completing and submitting all applicable enrollment
documents as may be required by the administrator. Employee's participation in
the above-referenced plans shall otherwise be subject to the terms and
conditions of the plans as applicable to employees generally from time to time,
including the right of Employer to amend or terminate the plans.
(c)    Transition to Consultant. In further exchange for the release of claims
and other promises by Employee detailed in this Agreement, Employee will
transition to consultant status with Employer from January 9, 2015 to August 31,
2015, immediately following the expiration of the revocation period pursuant to
Section 2.15 unless earlier terminated pursuant to the provisions enumerated in
Exhibit B. Immediately following the expiration of the revocation period
pursuant to Section 2.15, Employee will transition to a consultant and provide
support to the Chief Executive Officer (CEO). The terms of Employee's engagement
with Employer are memorialized in the Consulting Agreement attached hereto as
Exhibit B and incorporated herein. During Employee’s engagement as a consultant,
any stock option and/or restricted share grants previously awarded to Employee
will continue to vest and/or be exercisable as per the terms of the Company’s
Equity Incentive Plan.
2.3    Mutual Release of Claims. Subject only to Section 2.4, Employee on
Employee’s own behalf, and on behalf of Employee’s successors and assigns,
releases the Employer and its officers, directors, shareholders, owners,
partners, employees, agents and attorneys and their respective successors and
assigns (“Released Parties”) from all claims, demands, actions, grievances or
other legal responsibilities of any kind which Employee may have based on, or
pertaining to Employee’s employment with Employer. This Release includes, but is
not limited to, any claims which Employee may have under the Age Discrimination
in Employment Act, Title VII of the Civil Rights Act, as amended, the California
Fair Employment and Housing Act, the Americans with Disabilities Act, the Family
and Medical Leave Act, the California Labor Code, the Worker Adjustment and
Retraining Notification Act (“WARN”), or any other federal, state or local law
or regulation affecting employment rights or prohibiting employment
discrimination. This Release also includes any claim for intentional or
negligent infliction of emotional distress, wrongful discharge, violation of any
public policy or statute, breach of any implied or express contract between
Employer and Employee, or any policy of the Employer or any remedy for any such
claim or breach, any claim for wages, compensation, vacation pay, sick pay,
compensatory time, commissions, benefits and all remedies of any type, including
but not limited to, damages and injunctive relief, in any action that may be
brought on Employee’s behalf against the Employer and/or the Released Parties by
any government agency or other person. In turn, Employer releases Employee from
any civil claims, demands, actions, grievances or other legal responsibilities
during the course of his employment with the Company through the Termination
Date; provided, however, that the foregoing excludes any claims for violation of
any criminal statutes or other criminal laws.


2.4    Claims Not Affected by Release. This Agreement does not affect Employee’s
right to apply for continuation or conversion of insurance coverage to the
extent that Employer’s insurance plans or applicable law provide for such
continuation or conversion or to any claim for disability or unemployment
compensation to which Employee is entitled by law. In addition, this Agreement
does not waive any rights or claims that Employee may have under the Age
Discrimination in Employment Act which arise after the date Employee signs this
Agreement. This Agreement does not waive any rights or claims that arise after
the effective date of this Agreement, including but not limited to, any claim
for breach of this Agreement or the Consulting Agreement. This Agreement also
does not affect Employer’s ability to report any alleged violation of any
criminal law to government authorities, file a criminal complaint, provide
information and/or assistance to government authorities in connection with any
prosecution for an alleged violation of any criminal law and/or to recover
restitution or any other monetary amounts that may be awarded to Employer in
connection with such a criminal action. Employer acknowledges that it is not
presently aware of any conduct by Employee that would potentially violate any
criminal statutes or other laws.


2.5    Unknown Claims. Employer and Employee understand that the release of
claims set forth in Section 2.3 above covers claims that they know about and
those they may not know about. Employer and Employee expressly waives all rights
under Section 1542 of the California Civil Code, which Section they have read
and understand, and which provides as follows:


SECTION 1542. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.


2.6    Other Claims. Employee represents and warrants that Employee has filed no
claims, lawsuits, charges, grievances, or causes of action of any kind against
Employer and/or the Released Parties, and that, to the best of Employee’s
knowledge, Employee possesses no claims (including but not limited to any claim
under the California Labor Code, the FLSA, the FMLA and / or Workers’
Compensation Claims). Further, Employee represents and warrants that Employee
has no knowledge of any violations of the federal securities laws (including
whistleblower provisions of the Dodd-Frank Wall Street Reform and Consumer
Protection Act).


2.7    Mutual Non-Disparagement. Employee will refrain from making negative or
disparaging remarks about Employer and/or the Released Parties. Employee will
not provide information or issue statements regarding Employer and/or the
Released Parties, or take any action that would cause Employer and/or the
Released Parties embarrassment or humiliation or otherwise cause or contribute
to them being held in disrepute. Nothing in this Agreement shall be deemed to
preclude Employee from providing truthful testimony or information pursuant to
subpoena, court order, or similar legal process. Employer’s senior-level
managers will refrain from making disparaging remarks about Employee. Employer’s
senior level managers will not take any action that would cause Employee
embarrassment or humiliation or otherwise cause or contribute to him being held
in disrepute. Nothing in this Agreement shall be deemed to preclude Employer or
any of its agents from providing truthful testimony or information pursuant to
subpoena, court order, or similar legal process.


2.8    Proprietary Information. Employee agrees that any sensitive proprietary
or confidential information or data, including without limitation, trade
secrets, customer lists, customer contacts, customer relationships, financial
data, long range or short range plans, training materials, marketing strategies,
sales strategies and other data and information of a competition-sensitive
nature Employee acquired while an employee of Employer, shall not be disclosed
or used in a manner detrimental to the interest of Employer and/or the Released
Parties.


2.9    Agreement Not To Sue. Employee represents and warrants that Employee has
not filed or commenced any complaints, claims, actions or proceedings of any
kind against Employer with any federal, state or local court or any
administrative, regulatory or arbitration agency or body. Employee further
agrees not to instigate, encourage, assist or participate in any court action or
arbitration proceeding commenced by any other person (except a government
agency) against the Company. In the event any government agency seeks to obtain
any relief on behalf of Employee with regard to any claim released and waived by
Sections 2.3 and 2.5 of this Agreement, Employee covenants not to accept,
recover or receive any monetary relief or award that may arise out of or in
connection with any such proceeding.


2.10    Amendments. No addition, modification, amendment or waiver of any part
of this Agreement shall be binding or enforceable unless executed in writing by
both parties hereto.


2.11    Severability. Should any part of this Agreement be declared invalid,
void or unenforceable, all remaining parts shall remain in full force and effect
and shall in no way be invalidated or affected.


2.12    Return of Property. Employee represents that Employee has returned or
will return to Employer all files, records, keys, access cards, discs, software,
and other property of Employer in his/her possession or under his control.


2.13    Confidentiality. Employee agrees to maintain in strictest
confidentiality the terms and existence of this Agreement, with the exception
that Employee may disclose such matters to any attorney who is providing advice
or to an accountant or federal or state tax agency for purposes of complying
with any tax laws or as otherwise required by law.


2.14    Governing Law. This Agreement and its enforceability shall be construed
in accordance with the laws of the State of California.


2.15    Employee’s Rights to Seek Advice and to Review and Revoke this
Agreement.


(a)ADEA Release Requirements Satisfied. Employee understands that this Agreement
has to meet certain requirements to validly release any ADEA claims Employee
might have, and Employee represents and warrants that all such requirements have
been satisfied. Employer hereby advises Employee that before signing this
Agreement, he may take twenty-one (21) days to consider this Agreement. Employee
acknowledges that: (i) he took advantage of as much of this period to consider
this Agreement as he wished before signing; (ii) he carefully read this
Agreement; (iii) he fully understands it; (iv) he entered into this Agreement
knowingly and voluntarily (free from fraud, duress, coercion, or mistake of
fact); (v) this Agreement is in writing and is understandable; (vi) in this
Agreement, he waives current ADEA claims; (vii) he has not waived future ADEA
claims that may arise after the date of execution of this Agreement;
(viii) he is receiving valuable consideration in exchange for execution of this
Agreement that he would not otherwise be entitled to receive; and (ix) Employer
hereby advises Employee in writing to discuss this Agreement with his attorney
(at his own expense) prior to execution, and he has done so to the extent he
deemed appropriate.
(b)
Review & Revocation.

Review: Before executing this Agreement, Employee may take 21 days to consider
this Agreement. Employee acknowledges and agrees that his waiver of rights under
this Agreement is knowing and voluntary and complies in full with all criteria
of the regulations promulgated under the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of
1964, and any and all federal, state and local laws, regulations, and orders.
Employer hereby advises Employee in writing to consult with an attorney prior to
executing this Agreement. In the event that Employee executes this Agreement
prior to the expiration of the 21-day period, he acknowledges that his execution
was knowing and voluntary and not induced in any way by Employer or any other
person.


Revocation: For a period of 7 days following his execution of this Agreement,
Employee may revoke this Release. If he wishes to revoke this Release, he must
revoke in writing by delivering a written revocation to Don Chambers, Superior
Industries International, Inc., 7800 Woodley Avenue, Van Nuys, CA 91406, or the
revocation will not be effective. If Employee timely revokes this Agreement, all
provisions hereof will be null and void, including the payment in Section 2.2
above. If Employee does not advise Don Chambers in writing that he revokes this
Release within 7 days of his execution of it, this Release shall be forever
enforceable. The 8th day following Employee's execution of this Agreement shall
be the Effective Date of this Release. This Agreement is not effective or
enforceable until the revocation period has expired.
2.16    No-Admission of Liability. Employee understands and acknowledges that
this Agreement is in no way an admission of any legal liability or wrongdoing by
Employer for any acts or omissions with respect to Employee, including but not
limited to Employee’s employment with, or separation of employment from,
Employer.


2.17    Acknowledgment Regarding Wages. Employee acknowledges and agrees that,
with the payment of final wages noted in Section 2.1, Employee: (a) has received
all pay to which Employee was entitled during his employment with Employer; (b)
is not owed unpaid wages or unpaid overtime compensation by Employer; and (c)
does not believe that his rights under any state or federal wage and hour laws,
including the federal Fair Labor Standards Act (“FLSA”), were violated by any
employee during his employment with Employer.


2.18    Disclosure. Employee acknowledges and warrants that he is not aware of,
or that he has fully disclosed to the Employer in writing, any matters for which
he was responsible or which came to his attention as an employee of the Employer
that might give rise to, evidence, or support any claim of illegal or improper
conduct, regulatory violation, unlawful discrimination, retaliation, or other
cause of action against the Employer.


2.19    Entire Agreement. This is the entire Agreement between Employee and
Employer. Employer has made no promises other than those set forth in this
Agreement.


2.20    No Precedent. The terms of this Agreement will not establish any
precedent, nor will this Agreement be used as a basis to seek or justify similar
terms in any subsequent situation involving persons other than Employee. This
Agreement may not be offered, used, or admitted into evidence in any proceeding
or litigation, whether civil, criminal, arbitral or otherwise for such purpose.


2.21    Attorneys’ Fees. If either party breaches any provision or obligation of
this Agreement, the non-breaching party is entitled to recover all costs,
including reasonable attorneys’ fees and expenses, incurred by such party
enforcing the Agreement.


2.22    Binding Effect. This Agreement inures to the benefit of, and is binding
upon, the parties and their respective successors and assigns.


2.23    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute the same Agreement.


EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND
IS VOLUNTARILY ENTERING INTO IT WITH THE INTENTION OF RELINQUISHING ALL CLAIMS
AND RIGHTS OTHER THAN THOSE SET FORTH HEREIN.


SUPERIOR INDUSTRIES             EMPLOYEE        
INTERNATIONAL, INC.            Michael J. O'Rourke




By:    By:         


Printed
Its:        Name:     


Date:    Date:         














EXHIBIT A


SUPERIOR INDUSTRIES INTERNATIONAL, INC. ANNUAL INCENTIVE PERFORMANCE PLAN










































































--------------------------------------------------------------------------------

Page 1 of 6





EXHIBIT B CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT is made as of this _ day of    , 2015, by and between
Superior Industries International, Inc. (the "Company"), and Michael J. O'Rourke
("Consultant").
WHEREAS, the Company desires to obtain the benefit of the experience, ability
and services of Consultant upon the terms and conditions hereinafter set forth;
and
WHEREAS, Consultant is willing to render such consulting services and to devote
his best efforts to the Company upon such terms and conditions.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.Engagement and Scope. Consultant agrees to act in a consulting capacity with
respect to the business of the Company and the Company agrees to retain
Consultant in such capacity. Consultant will perform such consulting services by
rendering advice and assistance to the Company regarding the Company's business
and will provide support to the CEO.
2.Term and Termination. This Agreement shall be effective immediately following
January 9, 2015, and shall continue in full force and effect until August 31,
2015, following expiration of the revocation period pursuant to Section 2.15 of
the Separation Agreement and General Release (the "Consulting Term"); provided,
however, that this Agreement shall automatically terminate upon the death or
disability of Consultant. This Agreement and Consultant’s engagement hereunder
may also be earlier terminated by the Company by giving written notice to
Consultant of a material breach of this Agreement which breach is not cured, if
curable, within 14 days following the receipt of said notice. If the Company
terminates this Agreement due to an uncured breach (if curable) by Consultant,
the Company will pay Consultant for any amounts that are due and payable under
Section 3 of this Agreement for services performed by Consultant prior to the
effective date of termination, but Consultant shall not be entitled to any
additional amounts from the Company.
Upon the expiration or any termination of this Agreement for any reason,
Consultant will promptly deliver to the Company all Work Product, as defined in
Section 11 of this Agreement, including all work in progress on any Work Product
and all versions and portions thereof.
Upon the expiration or termination of this Agreement for any reason, Consultant
will promptly notify the Company of all Company Information, as defined in
Section 9 of this Agreement, in Consultant’s possession or control and will
promptly deliver all such Company Information to the Company, in accordance with
the Company’s instructions.
3.Compensation. For consulting services performed by Consultant during the term
hereof, the Company shall pay Consultant a consulting fee in the amount of
$10,000 per month at the end of each month over an eight (8) month period
beginning January 31, 2015 and ending August 31, 2015. Consultant shall also be
paid for Reimbursable Expenses (defined below).






--------------------------------------------------------------------------------

Page 2 of 6





(a)Independent Contractor. This Agreement calls for the performance of services
by Consultant as an independent contractor and Consultant will not be considered
an employee of the Company for any purpose. Accordingly, it is understood and
agreed that (a) Consultant has no authority to act for, or bind the Company by
contract or otherwise; (b) notwithstanding any third party determination to the
contrary, Consultant is not eligible to participate in any employment benefit
plan or program available to employees of the Company with the exception of
COBRA as outlined in Employee's Separation Agreement and General Release; (c)
Consultant will be treated as an independent contractor for purposes of all
federal employment taxes (including but not limited to FICA, FUTA and Medicare),
federal income tax withholding, the Employee Retirement Income Security Act,
state workers compensation, unemployment or disability insurance laws and other
laws applicable to employees. it being further understood and agreed that
Consultant shall indemnify the Company from and against claims of non-compliance
and/or non-payment with respect thereto; (d) Consultant shall work with, and
take general direction from various officers of the Company, including the Chief
Executive Officer as the Company Representative (the "Company Representative");
and (e) Consultant shall perform the services required under and pursuant to
this Agreement in good faith and with a view toward maintaining and enhancing
the reputation and good standing of the Company.
4.Time Commitment. During the Consulting Term, Consultant shall devote such time
and attention to his duties hereunder as is reasonably required to provide
consulting services satisfactory to the Company pursuant to this Agreement.
Employer and Consultant shall mutually agree on the amount of time that
Consultant will spend on his consulting services during the Consulting Term.
5.Expenses. The Company shall reimburse Consultant for all pre-approved,
reasonable expenses incurred by him in connection with the performance of his
duties hereunder ("Reimbursable Expenses"), provided that Consultant shall
furnish the Company with a reasonable accounting for such expenses. The
reasonableness of such expenses shall be subject to the determination of the
Company Representative, in a manner consistent with the Company's normal expense
reimbursement policies.
6.Consultant Representations. Consultant represents and warrants that he (a) has
the right to perform the services required under and pursuant to this Agreement
without violation of obligation to others; (b) has the right to disclose to the
Company all information transmitted to it in the performance of services under
and pursuant to this Agreement; and (c) agrees that any information submitted to
the Company may be utilized fully and freely by it.
7.Other Employment. Inasmuch as Consultant will acquire or have access to
Company information which is of a highly proprietary, confidential and secret
nature, it is understood and agreed that Consultant is prohibited from working
for a competitor of Company during the Consulting Term. A competitor of the
Company shall mean any business that produces cast aluminum wheels for
light-duty vehicles sold to original equipment automotive manufacturers. The
Company reserves the right to pre-approve any such employment or engagement with
a competitor of the Company as defined above during the term of this Consulting
Agreement.






--------------------------------------------------------------------------------

Page 3 of 6





8.Nonsolicitation of Employees. During the Consulting Term, Consultant shall not
directly or indirectly, on Consultant’s behalf or for or on behalf of any other
person, firm, corporation or entity, solicit or induce, or attempt to solicit or
induce, any employee of the Company to leave the employ of the Company or to
work for any competitor of the Company, as defined in Section 7 above.
9.Confidential Information. The parties acknowledge that Consultant has had and
will have possession of or access to confidential information relating to the
business of the Company, or technical or business information of the Company,
including but not limited to the legal business of the Company. All such
information, other than any information which is in the public domain through no
act or omission of Consultant or which he is authorized to disclose, is referred
to collectively as "Company Information.'' Consultant agrees that he shall not
(i) use or exploit in any manner the Company Information for himself or any
other person, partnership, association, corporation or entity other than the
Company; (ii) remove any Company Information, or any reproduction thereof, from
the possession or control of the Company; and (iii) treat Company Information
other than in a confidential manner. All Company Information developed, created
or maintained by Consultant, alone or with others during the Consulting Term,
shall remain at all times the exclusive property of the Company. Consultant
agrees to return to the Company all Company Information, and reproductions
thereof, whether prepared by him or others, which are in his possession
immediately upon request or upon completion of the Consulting Term, whichever
first occurs.
Consultant’s obligations under this section continue after the Consulting Term;
provided that Consultant’s post-engagement obligations not to use Company
Information shall not apply if and to the extent Consultant demonstrates that:
(i) the same information was in Consultant’s possession prior to Consultant’s
employment by the Company; (ii) the same information is or becomes generally
available to the public and such public availability is not the result, directly
or indirectly, of any fault of, or improper taking, use or disclosure by,
Consultant or anyone working in concert or participation with Consultant; or
(iii) Consultant obtains the information properly, from a source that was free
to disclose it, and under circumstances such that Consultant neither knew nor
had reason to know that such information had been acquired, used or disclosed
improperly.    
10.Reasonableness of Restrictions. The parties agree that all restrictions in
Sections 7, 8 and 9 are necessary and fundamental to the protection or the
business of Company and are reasonable and valid, and all defenses to the strict
enforcement thereof by the Consultant are hereby waived by the Consultant,
Consultant acknowledges and declares that he has carefully considered and
understand the terms of Sections 7, 8 and 9 and acknowledges and agrees that
such terms, rights and potential restrictions are mutually fair and equitable
and that he executed this Agreement voluntarily and of his own free will.
Consultant has been afforded the opportunity to obtain independent legal advice
before signing this Agreement, and Consultant represents by signing this
Agreement that he has obtained such advice or has freely and voluntarily
determined not to do so. The consideration for the covenants contained in
Sections 7, 8 and 9 includes, without limitation, the consulting fees set forth
in Section 3.






--------------------------------------------------------------------------------

Page 4 of 6





11.Work Product. All materials, inventions, discoveries, ideas, processes, or
know- how first prepared or developed by Consultant hereunder, including without
limitation documents, maps, sketches, notes, reports, data, models, and samples
("Work Product"), shall become the property of Company without further
consideration when prepared, whether delivered to Company or not, and shall be
delivered to Company upon request and, in any event, upon termination of this
Agreement. All Work Product shall be solely "work for hire". Consultant agrees
that any copyrightable aspects of the Work Product created or authored by
Consultant hereunder are to be considered works made for hire and instructional
texts and that all such copyrightable works shall be owned exclusively by
Company on their creation. Further, Consultant hereby assigns to Company the
sole and exclusive right, title, and interest in and to all Work Products and
derivatives thereof, without further consideration, and shall assign to Company
all future Work Products and derivatives thereof. Upon Company's request,
Consultant will execute routine forms of assignment as applicable. Consultant
further agrees to do all things reasonably necessary, at Company's request and
expense, to assist Company in the enforcement of all patents, trade secrets,
trademarks, mask works, copyrights, and other rights and protections of Company
relating to any Work Product developed or produced by Consultant in the
performance of this Agreement.
12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their executors, administrators,
heirs, personal representatives, successors and assigns. It is understood and
agreed that neither party may assign this Agreement without the written
permission of the other party.
13.Entire Agreement; Modification. This instrument sets forth the entire
understanding of the parties with respect to the consulting services to be
provided by Consultant and no modifications, additions, or other undertakings
shall be enforceable unless contained in a subsequent written agreement signed
by the parties.
14.Severability. If any provision in this Agreement is determined by any court
having jurisdiction over the parties to be unenforceable, the provision shall be
amended to become enforceable or, at the election of the parties. severed from
this Agreement, and this Agreement shall otherwise remain in full force and
effect for the remaining term.
15.Remedies. Consultant expressly agrees that the remedy of law for any breach
of the foregoing provision will be inadequate and that, upon breach of this
provision, the Company shall be entitled as a matter of right to injunctive
relief in any court of competent jurisdiction, in equity or otherwise, to
enforce the specific performance of Consultant's obligations under this
provision without the necessity of proving the actual damage to the company or
the inadequacy of a legal remedy. The rights conferred upon by the preceding
sentence shall not be exclusive of any other rights or remedies which the
Company may have at law, in equity or otherwise.
16.Arbitration. The parties recognize arbitration as a speedy, cost‑effective
procedure for resolving disputes and have entered into this Agreement in the
anticipation of gaining the benefit of this dispute resolution procedure. This
Agreement is supported by the parties’ mutual promises to submit any claims they
may have against the other to final and binding arbitration, rather than to have
them decided in court before a judge or jury. Arbitration shall be the sole and
exclusive remedy for any dispute, claim, or controversy of any kind or






--------------------------------------------------------------------------------

Page 5 of 6





nature (a “Claim”) arising out of, related to, or connected with the
relationship between the parties, or the termination of Consultant’s engagement
with the Company. This Agreement applies to any claim Consultant may have
against the Company, any parent, subsidiary, or affiliated entity of the
Company, or their respective managers, employees or agents. It also applies to
any claim the Company, or any parent, subsidiary or affiliated entity of the
Company may have against Consultant.
The Company and Consultant agree that this Agreement is governed by the Federal
Arbitration Act and evidences a transaction involving interstate commerce. The
Company and Consultant further agree that any arbitration will be administered
by Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Comprehensive Arbitration Rules & Procedures then in effect (the “JAMS Rules”),
which are available at http://www.jamsadr.com/rules-comprehensive-arbitration.
Any claim submitted to arbitration shall be decided by a single, neutral
arbitrator, chosen according to JAMS Rules.
The arbitrator shall apply the substantive federal, state, or local law and
statute of limitations governing any claim submitted to arbitration. The parties
shall be entitled to adequate discovery prior to the arbitration as determined
by the arbitrator. In ruling on any claim submitted to arbitration, the
arbitrator shall have the authority to award only such remedies or forms of
relief as are provided for under the substantive law governing such claim. The
arbitrator shall issue a written decision which shall include the essential
findings and conclusions on which the decision is based. Judgment on the
arbitrator’s decision may be entered in any court of competent jurisdiction. All
questions concerning the validity and operation of this Agreement and the
performance of the obligations imposed upon the parties shall be governed by the
laws of the State of California. The parties agree that any arbitration under
this Agreement shall be conducted in the county where Consultant last performed
services for the Company, unless the Company and Consultant agree in writing
otherwise.
The Arbitrator, and not any federal or state court, shall have the exclusive
authority to resolve any issue relating to the interpretation, formation or
enforceability of this Agreement, or any issue relating to whether a Claim is
subject to arbitration under this Agreement, except that any party may bring an
action in any court of competent jurisdiction to compel arbitration in
accordance with the terms of this Agreement. The Company shall bear all fees and
costs unique to the arbitration forum (e.g., filing fees, transcript costs and
Arbitrator’s fees). The non-breaching party shall be entitled to recover
reasonable attorneys’ fees and expenses incurred by such party in enforcing this
Agreement.
17.Governing Law. This Agreement shall be construed under and be governed by
laws of the State of California as applied to contracts executed in and
performed wholly within said State.
18.Duration. Notwithstanding the termination of the Consulting Term, this
Agreement shall continue to bind the parties for as long as any obligations
remain under this Agreement and, in particular, Consultant shall continue to be
bound by the terms of Sections 9 and 11.
19.Non-Waiver. A waiver by the Company of a breach by Consultant of this
Agreement, or a failure by the Company to enforce any term or condition of this
Agreement, shall not in any way effect, limit or waive the Company's right to
enforce strict compliance by Consultant with any term or condition of this
Agreement.






--------------------------------------------------------------------------------

Page 6 of 6





20.Disclosure of Agreement. The Company may disclose this Agreement in whole or
in part, to any person or entity, including without limitation one that is
considering employing or engaging in a business relationship with, Consultant.
21.Notices. Any and all notices referred to herein shall be in writing and shall
be deemed to have been given when personally delivered or when mailed,
registered or certified mail, postage prepaid, to the following addresses:


To the Company:    To Consultant:
Don Chambers    Michael J. O'Rourke
Superior Industries International, Inc. 7800 Woodley Ave
Van Nuys, CA 91406


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


SUPERIOR INDUSTRIES             CONSULTANT
INTERNATIONAL, INC.            Michael J. O'Rourke


By:    By:         


Printed
Its:        Name:     


Date:    Date:         




